Citation Nr: 9911657	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The appellant has verified service of an initial period of 
active duty for training (ADT) from February 1977 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

The appellant served in the Tennessee State Army National 
Guard from December 1976 to April 1992.  He served an initial 
ADT period from February 1977 to May 1977 and then continued 
his service in the National Guard.  He was given a 
psychiatric fitness for duty evaluation in February 1992.  He 
was diagnosed with schizophrenia, paranoid type, chronic, 
moderate, manifested by deterioration over the last several 
years.  The examiner concluded that the disease did not occur 
while on active duty.  The appellant was discharged in April 
1992 as a result of a determination that he was physically 
unqualified for further service.

At his March 1999 Travel Board hearing the appellant stated 
that he first developed symptoms of "nervousness" in 1985 
and was treated in 1986.  He felt that his nervousness was 
caused by the pressures and stresses from the military.  
(Transcript p. 12).  A review of the record reveals that 
there is an Army National Guard Retirement Points History 
Statement which contains a summary of the appellant's 
National Guard service.  The summary reflects points earned 
from serving on inactive duty for training (IDT), membership 
in the National Guard, and active duty (AD).  No periods of 
AD are specified, only a total accumulation of points, or 
days, for a year at a time is reflected.  As noted 
previously, the veteran has contended that he suffered the 
onset of symptoms in 1985-1986 as a result of his military 
service.  However, there is no verified period of ADT 
contained in the records beyond the appellant's initial 
period of ADT in 1977, nor is there any medical evidence of 
record linking the appellant's psychiatric disability to ADT.

A review of the appellant's claims folder reveals that he is 
in receipt of Social Security Administration (SSA) disability 
benefits.  However, there are no records from the SSA other 
than a statement confirming that the appellant began 
receiving benefits in June 1989.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be 
requested to submit medical evidence 
linking his claimed psychiatric 
condition to a period of ADT.

2.  The RO should contact the Social 
Security Administration for the 
purpose of obtaining a copy of the 
record upon which the appellant was 
awarded SSA disability benefits, as 
well as the medical records relied 
upon concerning that claim.

3.  The RO should obtain 
verification of the appellant's 
dates of active duty for training 
and obtain all available service 
medical and personnel records for 
the appellant.

4.  The RO should undertake any 
other indicated development and 
readjudicate the appellant's claim.

5.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the appellant and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

